

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A 10.22
 
 
 
 
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
 
PERFORMANCE SHARE INCENTIVE PLAN
 
2012-2014
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
 
PERFORMANCE SHARE INCENTIVE PLAN
 
TABLE OF CONTENTS
 
 

   
Section
ARTICLE I
- PURPOSE
 
 
ARTICLE II
- DEFINITIONS
 
   
"Account"
"Award"
"Board"
"Change in Control"
"Code"
2.1
2.2
2.3
2.4
2.5
 
 
"Committee"
"Common Stock" or "Stock"
"Comparison Group"
"Component"
"Dividend Equivalent"
"Effective Date"
 
2.6
2.7
2.8
2.9
2.10
2.11
 
"Employer"
"Exchange Act"
"Fair Market Value"
"Operational Measures"
"Participant"
"Performance Cycle"
 
"PeRS"
"Plan"
"Pro Rata Portion"
"Stock Unit "
"Target PeRS "
 
"Termination of Employment"
"Total Shareholder Return"
2.12
2.13
2.14
2.15
2.16
2.17
 
2.18
2.19
2.20
2.21
2.22
 
2.23
2.24

 
(i)


 
 

--------------------------------------------------------------------------------

 



   
  Section
 ARTICLE III
- DETERMINATION OF PERFORMANCE SHARES
 
Designation of PeRS and Related Terms
Adjustment of and Changes in Stock
 
 
3.1
3.2
 
ARTICLE IV
- PAYMENT OF GRANTS
 
Performance Awards
Accounts
Payment of Account 
 
 
4.1
4.2
4.3
 
ARTICLE V
 
- TERMINATION OF EMPLOYMENT
 
Termination Prior to Completion of Performance Cycle
Change in Control 
 
 
5.1
5.2
 
ARTICLE VI
- ADMINISTRATION
 
Committee
Amendment and Termination
 
 
6.1
6.2
 
 ARTICLE VII
- GENERAL PROVISIONS
 
Payments to Minors and Incompetents
No Contract
Use of Masculine and Feminine; Singular and Plural
Non-Alienation of Benefits
Income Tax Withholding
 
Continuation of Plan
Governing Law
Captions
Severability
 
 
7.1
7.2
7.3
7.4
7.5
 
7.6
7.7
7.8
7.9

 
(ii)

 
 

--------------------------------------------------------------------------------

 


ARTICLE I
 
PURPOSE
 
Effective January 1, 2012, Central Vermont Public Service Corporation (the
"Employer") has established The Central Vermont Public Service Corporation
Performance Share Plan (the "Plan") in order to strengthen the ability of the
Employer to attract and retain talented executives and to promote the long-term
growth and profitability of the Employer by linking a significant element of
executives’ compensation opportunity to the performance of the Employer in
meeting key operational and shareholder return goals over an extended period of
time.
 

 
- 1 -

--------------------------------------------------------------------------------

 

ARTICLE II
 
DEFINITIONS
 
 
2.1
"Account" means the bookkeeping account established for the Participant under
Section 4.2.

 
2.2
"Award" means any payment or settlement in respect of a grant of Common Stock or
cash or any combination thereof in accordance with Section 4.1.

 
2.3
"Board" means the Board of Directors of Central Vermont Public Service
Corporation.

 
2.4
"Change in Control" shall have the same meaning as the term defined in the
standard form Change in Control Agreement approved by the Employer’s Board of
Directors and awarded from time to time.

 
2.5
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and pertinent regulations issued thereunder. Reference to any section of the
Code shall include any successor provision thereto.

 
2.6
"Committee" means the Compensation Committee appointed by the Board to
administer this Plan. The Committee shall be comprised of at least 3 members who
qualify as “non-employee directors” within the meaning of Rule 16B-3 promulgated
under the Exchange Act.

 
2.7
"Common Stock" or "Stock" means the common stock of the Employer.

 
2.8
"Comparison Group" means the peer group of companies designated by the Committee
as the Comparison Group relative to a given Performance Cycle, as described in
Section 3.1(c)

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.9
“Component” means the part of the plan related to specific measures.  There are
two plan components – one related to relative Total Shareholder Return
performance and the second related to meeting key Operational Measure
performance.

 
 2.10
"Dividend Equivalent" means credits in respect of each PeRS (as defined in
section 2.18) or other Stock Unit representing an amount equal to the dividends
or distributions declared and paid on a share of Common Stock.

 
 2.11
"Effective Date" means January 1, 2012, the effective date of this Plan for the
Performance Cycle January 1, 2012 through December 31, 2014.

 
 2.12
"Employer" means Central Vermont Public Service Corporation, its subsidiaries
and affiliates, and its successor or successors.

 
 2.13
"Exchange Act" means the Securities Exchange Act of 1934, as amended and in
effect from time to time, including all rules and regulations promulgated
thereunder.

 
 2.14
"Fair Market Value" means the average of the high and low quoted selling price
for a share of Common Stock of the Company on the applicable date as quoted on
the New York Stock Exchange (“NYSE”) in the Eastern Edition of the Wall Street
Journal or in a similarly readily available public source on such date.  If such
date shall not be a business day, then the preceding day which shall be a
business day, or if no sale takes place, then the average of the bid and asked
prices on such date.

 
2.15
“Operational Measures” means the specific measures of operational performance
chosen for a three-year performance cycle. (See Exhibit B.)

 
2.16
"Participant" means an executive officer of the Employer who is selected by the
Board to participate in this Plan.

 
2.17
"Performance Cycle" means the period over which PeRS designated in respect of
the Performance Cycle potentially may be earned. The Performance Cycle is the
three year period extending from January 1 of the initial year through December
31 of the third year in the Performance Cycle, which in this case is January 1,
2012 through December 31, 2014.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
2.18
"PeRS" means Stock Units which are potentially earnable by a Participant
hereunder upon achievement of specific levels of performance for the two plan
components as shown in Exhibit A and B.  The term is an acronym for
“performance-based restricted Stock Units”.

 
2.19
"Plan" means the Central Vermont Public Service Corporation Performance Share
Incentive Plan, as set forth herein, as may be amended from time to time. Shares
for this plan were approved by shareholders on May 6, 2008 as the Omnibus Stock
Plan (Amended and Restated 2002 Long-Term Incentive Plan) and any subsequent
replacement plans.

 
 
2.20     "Pro Rata Portion" means a portion of shares which is determined by
multiplying a predetermined number of PeRS by the ratio of months in the
thirty-six month performance cycle within which the executive was an employee of
the Company and a Participant with respect to that cycle.  

 
2.21
"Stock Unit" is a bookkeeping unit which represents a right to receive one share
of Common Stock upon settlement, together with a right to accrual of additional
Stock Units as a result of Dividend Equivalents, subject to the terms and
conditions of this Plan. Stock Units are arbitrary accounting measures created
and used solely for purposes of this Plan, and do not represent ownership rights
in the Employer, shares of Common Stock, or any asset of the Employer.

 
2.22
"Target PeRS" means a number of PeRS designated as a target number that may be
earned by a Participant in respect to the Performance Cycle plus the number of
PeRS resulting directly or indirectly from Dividend Equivalents on the
originally designated number of Target PeRS.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
2.23
"Termination of Employment" means the Participant’s termination of employment
with the Employer.

 
2.24
"Total Shareholder Return" (TSR) means the amount, expressed as a percentage, of
market price appreciation or depreciation of a share of common stock plus
dividends on a share of Common Stock or on the common stock of a company in the
Comparison Group (in both cases excluding extraordinary dividends), assuming
dividend reinvestment at the dividend payment date, for the Performance Cycle.

 
 
- 5 -

--------------------------------------------------------------------------------

 

ARTICLE III
 

DETERMINATION OF PERFORMANCE SHARES

 
3.1
Designation of PeRS and Related Terms

 
 
(a)
Designation of PeRS. Not later than 90 days after the beginning of the
Performance Cycle, the Committee shall: (i) select employees to participate in
the Performance Cycle; (ii) designate, for each such employee Participant, the
Target PeRS number such Participant shall have the opportunity to earn in such
Performance Cycle related to TSR performance component of the plan;  (iii)
designate, for each such employee Participant, the Target PeRS number such
Participant shall have the opportunity to earn in such Performance
cycle  related to Operational Measure performance; (iv) specify the duration of
the Performance Cycle; (v) specify a table (Exhibit A), grid or formula that
sets forth the amount of PeRS that will be earned in the first component of the
Plan corresponding to the percentile rank of the Company’s average TSR for the
three years ending on the last day of the Performance Cycle as compared to the
unweighted average TSR of the Comparison Group for the three years ending on the
last day of the Performance Cycle; and (vi) specify a table (Exhibit B) grid or
formula that sets forth the amount of PeRS that will be earned corresponding to
the Company’s performance based on the key operational measure(s) component of
the plan. The Committee may, in its discretion, reduce or eliminate the amount
of payment with respect to an Award of PeRS to a Participant, notwithstanding
the achievement of a specified performance condition.

 
 
(b)
New Participants.  The provisions of 3.1(a) notwithstanding, at any time during
the Performance Cycle, the Committee may select a new employee or a newly
promoted employee who was not currently participating in the Performance Cycle
to participate in the Performance Cycle and designate, for any such employee
Participant, the number of PeRS or additional PeRS such Participant shall have
the opportunity to earn in such Performance Cycle; provided, however, that such
designation must be effective at least six months before the stated end date of
the

 
 
- 6 -

--------------------------------------------------------------------------------

 
 

 
 
Performance Cycle. In determining the number of Target PeRS to be designated
under this paragraph (b), the Committee may take into account the portion of the
Performance Cycle already elapsed, the performance achieved during such elapsed
portion of the Performance Cycle, and such other considerations as the Committee
may deem relevant. The Committee shall also determine whether any calculation of
the Pro Rata Portion for such Participant shall be adjusted to include or
exclude periods prior to the Participant’s employment in the numerator or
denominator used in calculating such amount.

 
 
(c)
Comparison Group. The Comparison Group for the Performance Cycle shall be
designated by the Committee, provided that, if the Committee does not designate
a new Comparison Group for any Performance Cycle, the Comparison Group shall be
that most recently designated by the Committee.
 
The Comparison Group for each Performance Cycle for the TSR Component of the
Plan is developed including all publically traded utilities as defined by SIC
Codes 4911 – Electric Services, and 4931 – Electric Services and Other Service
Combinations.  In the event a merger, acquisition, or other extraordinary
corporate event affects a company included in the Comparison Group, and if as a
result in the Committee’s judgment such event causes TSR for such company not to
be comparable with periods prior to the event or otherwise necessitates a change
or adjustment to ensure continued comparability, the Committee shall make such
adjustments in order to maintain the comparability of results of the Comparison
Group.

 
 
(d)
Determination of Number of Earned PeRS. Not later than March 15 after the end of
each Performance Cycle, the Committee shall determine the extent to which the
performance goals for the earning of PeRS were achieved during such Performance
Cycle and the number of PeRS (or, the “Award”) earned by each Participant with
respect to each component for the Performance Cycle (see Exhibit A and Exhibit
B). The Committee shall make written determinations that the performance goals
and any other material terms relating to the earning of PeRS were in fact
satisfied.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
3.2
Adjustment of and Changes in Stock. In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, spinoff, combination or exchange of
shares or other similar corporate transaction, or any distributions to common
shareholders other than regular cash dividends, the Committee may make such
substitution or adjustment, if any, as it deems to be equitable, as to the
number or kind of shares of Common Stock, PeRS, and/or other securities issued,
reserved or granted for any purpose under this Plan.

 

 
- 8 -

--------------------------------------------------------------------------------

 

ARTICLE IV
 

PAYMENT OF GRANTS

 
4.1
Performance Awards.  Subject to the applicable provisions of Article III, each
Participant shall be entitled to receive an Award of Common Stock in an amount
equal to the aggregate Fair Market Value of the PeRS earned in respect of the
Performance Cycle. Participants shall be immediately vested in such Award as of
the date it is granted.

 
4.2
Accounts.  The Committee shall maintain a bookkeeping Account for each
Participant reflecting the number of PeRS credited to the Participant hereunder
including dividend equivalents. The Account may include subaccounts or other
designations as the Committee may deem appropriate.

 
4.3
Payment of Account. Payment of an Account may be made in shares of Common Stock,
in cash equal to the Fair Market Value of the shares on the date as of which
payment is made, or in any combination of Common Stock and cash, and at such
time or times as the Committee, in its discretion, shall determine.  The intent
is to grant the payment in shares of Common Stock subject to sections 3.2 and
7.5 of this Plan.  Payment shall be made on or before March 15th immediately
following the conclusion of the Performance Cycle.

 

 
The Committee may permit (subject to such conditions as the Committee may from
time to time establish in order to provide for matters such as the effective
deferral of taxation) a Participant to elect to defer receipt of all or any
portion of any payment of shares of Common Stock that would otherwise be due to
such Participant in payment or settlement of any Award under the Plan.  An
eligible participant may elect to defer the award through the Deferred
Compensation Plan for Officers and Directors of Central Vermont Public Service
Corporation.   Any deferred amount will be invested in phantom “company stock”.

 
 
- 9 -

--------------------------------------------------------------------------------

 

 
The shares of Common Stock which may be issued under the Plan may be authorized
and unissued shares or issued shares which have been reacquired by the
Employer.  No fractional share of the Common Stock shall be issued under the
Plan.  Awards of fractional shares of the Common Stock, if any, shall be settled
in cash.

 

 
- 10 -

--------------------------------------------------------------------------------

 

ARTICLE V

 
TERMINATION OF EMPLOYMENT

 
5.1
Termination Prior to Completion of Performance Cycle.

 
 
(a)
Termination of Employment. Upon a Participant’s termination of employment with
the Employer prior to completion of the Performance Cycle all unearned PeRS
relating to such Performance Cycle shall cease to be earnable and shall be
cancelled, and Participant shall have no further rights or opportunities
hereunder unless the Committee deems appropriate.

 
 
(b)
Disability, Death, or Retirement. If Termination of Employment is due to the
death or the Permanent and Total Disability (as defined as any disability that
would qualify as permanent and total disability under any long term disability
policy sponsored by the Company) or Retirement (as defined under the provisions
of The Pension Plan of Central Vermont Public Service Corporation and Its
Subsidiaries, i.e., the “Pension Plan”) of the Participant, the Participant or
his beneficiary (as designated for purposes of the Pension Plan) shall be deemed
to have earned and shall be entitled to receive settlement of the Pro Rata
Portion of the PeRS at target relating to the Performance Cycles in effect at
the date of termination, at the time and to the extent such PeRS would otherwise
have been earned and settled, in accordance with Article IV if the individual
had not terminated until after the close of the Performance Cycles.
 
If the Participant has timely filed an irrevocable election to defer settlement
of PeRS following a termination of employment, such earned PeRS shall be settled
in accordance with such deferral election.
 

 
5.2
Change in Control.  Upon a Change in Control, Section 5.1(a) shall cease to
apply and each Participant shall be 100% vested in the PeRS at target
performance relating to the Performance Cycles in effect as of the Change in
Control.   Accordingly, if for example

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
the Change in Control results in Executive’s Termination of Employment prior to
the completion of a Performance Cycle, Executive will be deemed to have earned
and shall be entitled to receive, in accordance with the applicable provisions
of the Plan including Section 4.3 hereof concerning the timing for payment, the
Pro Rata Portion of the PeRS at target performance relating to Performance
Cycles in effect as of the Change in Control.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
ADMINISTRATION
 
 
6.1
Committee. This Plan shall be administered by the Board through the Compensation
Committee. The Committee shall have full discretion to interpret and administer
the Plan and its decision in any matter involving the interpretation and
application of this Plan shall be final and binding on all parties.  The
Committee may delegate to one or more of its members or to any Officer or
Officers of the Company such administrative duties under the Plan as the
Committee may deem advisable.

 
6.2
Amendment and Termination. The Compensation Committee reserves the right to
amend, modify, suspend or terminate this Plan in whole or in part at any time by
action of the Board. However, no such amendment may alter the maximum number of
shares without shareholder approval.

 

 
- 13 -

--------------------------------------------------------------------------------

 

ARTICLE VII
 

GENERAL PROVISIONS

 
 
7.1
Payments to Minors and Incompetents.  If any Participant, spouse or beneficiary
entitled to receive any benefits hereunder is a minor or is deemed by the
Committee or is adjudged to be legally incapable of giving valid receipt and
discharge for such benefits, they will be paid to such person or institution as
the Committee may designate or to the duly appointed guardian. Such payment
shall, to the extent made, be deemed a complete discharge of any such payment
under the Plan.

 
7.2
No Contract.  This Plan shall not be deemed a contract of employment with any
Participant, nor shall any provision hereof affect the right of the Employer to
terminate a Participant's employment.

 
7.3
Use of Masculine and Feminine; Singular and Plural.  Wher­ever used in this
Plan, the masculine gender will include the feminine gender and the singular
will include the plural, unless the context indicates otherwise.

 
7.4
Non-Alienation of Benefits.  No amount payable to, or held under the Plan for
the account of, any Participant, spouse or beneficiary shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to so anticipate, alienate, sell,
trans­fer, assign, pledge, encumber, or charge the same shall be void; nor shall
any amount payable to, or held under the Plan for the account of, any
Participant be in any manner liable for such Participant's debts, contracts,
liabilities, engage­ments, or torts, or be subject to any legal process to levy
upon or attach.

 
7.5
Income Tax Withholding. As a condition to the delivery of any Shares, the
Committee may require that the Participant, at the time of such payment of
shares, pay to the Company an amount to satisfy any applicable tax withholding
obligation or such greater amount of withholding as the Committee shall
determine from time to time, or the Committee may take such other action as it
may deem necessary to satisfy any such

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
withholding obligations.  The Committee, in its sole discretion, may permit or
require Participant to satisfy all or a part of the tax withholding obligations
incident to the payment of shares by having the Company withhold a portion of
the Shares that would otherwise be issuable to the Participant.  Such Shares
shall be valued based on their Fair Market Value on the date the tax withholding
is required to be made.  Any such Share withholding with respect to a
Participant subject to Section 16(a) of the Exchange Act shall be subject to
such limitations as the Committee may impose to comply with the requirements of
Section 16 of the Exchange Act.

 
7.6
Continuation of Plan. In the event of a Change in Control, this Plan shall
remain in full force and effect as an obligation of the Employer or its
successors in interest.

 
7.7
Governing Law.  The provisions of the Plan shall be interpreted, con­strued, and
admin­istered in accordance with the referenced provisions of the Code and with
the laws of the State of Vermont.

 
7.8
Captions.  The captions contained in the Plan are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge, or describe
the scope or intent of the Plan nor in any way affect the construction of any
provision of the Plan.

 
7.9
Severability. If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability will not affect any other provision of the Plan,
and the Plan will be construed and enforced as if such provision had not been
included.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
its duly authorized officer as of the 1st day of March, 2012.

 
CENTRAL VERMONT PUBLIC
SERVICE CORPORATION
 
 
 
   By: /s/ Lawrence J. Reilly       

 
Title: President & CEO
 
Attest:
 
By: /s/ Jamie Falco           
 
 
 
- 16 -

--------------------------------------------------------------------------------

 

 
Exhibit A
PeRS Earned for Total Shareholder Return Performance Component
for 2012-2014 Performance Cycle
 
 
Three Year Total
Shareholder Return -
Employer Percentile Rank
vs. Comparison Group
 
 
 
Multiple of
Target PeRS Earned
     
75th percentile or higher
 
50th percentile
 
30th percentile
 
Below 30th percentile
 
1.5
 
1.0
 
0.3
 
0.0
     

 
The multiple of Target PeRS earned between each of the respective percentiles
specified above shall be determined by linear interpolation.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 

Exhibit B
2012-2014 Cycle Operational Measure
 
[exbltip.jpg]

 
- 18 -

--------------------------------------------------------------------------------

 
